ORDER

PER CURIAM.
AND NOW, this 18th day of May, 2006, on certification by the Disciplinary Board that the respondent, George R. Hamo, who was suspended by Order of this Court dated December 1, 2005, for a period of 120 days, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, George R. Hamo is hereby reinstated to active status, effective immediately.